Case: 08-50349 Document: 00511276359 Page: 1 Date Filed: 10/27/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 27, 2010
                                     No. 08-50349
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EMILIANO CARRASCO MAGALLANEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:03-CR-66-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Emiliano Carrasco Magallanez pleaded guilty to one count of conspiracy
to possess crack cocaine with intent to distribute and was sentenced to serve 121
months in prison and a three-year term of supervised release. He appeals the
district court’s order denying his motion for reduction of sentence pursuant to
18 U.S.C. § 3582(c)(2).        According to Magallanez, the denial was improper
because he was sentenced based on both crack and powder cocaine. Additionally,
he argues that his sentence is flawed because neither the information nor the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-50349 Document: 00511276359 Page: 2 Date Filed: 10/27/2010

                                  No. 08-50349

plea agreement specified the amount of drugs involved with his offense.
Magallanez moves this court for authorization to file a supplemental brief.
      None of the arguments raised in this appeal suffices to show that the
district court abused its discretion in connection with its denial of Magallanez’s
§ 3582(c) motion. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009), cert.
denied, 130 S. Ct. 3462 (2010). Insofar as Magallanez contends that he was
sentenced based on both powder and crack cocaine, our review of the record
refutes this assertion and supports the district court’s determination that
Magallanez was not entitled to the relief sought because his sentence was based
on powder cocaine.    The instant § 3582 motion is not a proper vehicle for
Magallanez’s additional challenge to his sentence. United States v. Whitebird,
55 F.3d 1007, 1011 (5th Cir. 1995).      The judgment of the district court is
AFFIRMED, and Magallanez’s motion is DENIED.




                                        2